DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 17/255,961, filed on 12/23/2020, where Claims 1-20 are pending.


 Specification
The disclosure is objected to because of the following informalities: Regarding Paras. [0014] and [0032] of the Specification of the instant Application, the phrases '... configured to execute instructions store in the memory,' and '... coupled to the memory 110c and execute the instructions store in the memory ...' likely should have instead appeared to be '... configured to execute instructions stored in the memory,' and '... coupled to the memory 110c and execute the instructions stored in the memory ... ,' respectively..  
Appropriate correction is required.


 Claim Objections
Claim 10 is objected to because of the following informalities:  Regarding Claim 10, lines 3-4, the phrase '... configured to execute instructions store in the memory and perform operations ...' is grammatically incorrect, and likely should have instead appeared as being '... configured to execute instructions stored in the memory and perform operations ...'.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.


Step 1:
	Claims 1, 10 and 17 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 10 and 17 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-9, 11-16 and 18-20 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

Step 2A Prong 1:
	Claims 1, 10 and 17, when combined, recite “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: determine a relationship or pattern within the neurological data based on a linked set of neurological data, and generate a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern; and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to execute instructions obtaining, from a plurality of data source devices, neurological data including a first set of neurological data and a second set of neurological data, combining or linking a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data ... [and] a method for identifying biomarkers, comprising: obtaining, from a plurality of data source devices and using a processor, neurological data including a first set of neurological data and a second set of neurological data ...,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “ ... determine a relationship or pattern within the neurological data based on a linked set of neurological data, and generate a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern; ... obtaining, ... neurological data including a first set of neurological data and a second set of neurological data, combining or linking a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data ... [and] a method for identifying biomarkers, comprising: obtaining, ..., neurological data including a first set of neurological data and a second set of neurological data ...,” for example, which constitute organizing human activity (See, for example, Para. [0068] of the Specification of the instant Application, which states ‘The repository and analytics platform 104 may organize and/or classify the different types of neurological data 502a-b, 504a-b, 506a-b data taken from the different subjects 508, 510 according to the type of subject they are taken from or other shared attribute ... the one or more data source devices 102a-b may tag, organize or otherwise classify the different types of neurological data 502a-b, 504a-b, 506a-b prior to uploading the neurological data 502a-b, 504a-b, 506a-b to the repository and analytics platform 104”).

	Accordingly, Claims 2-9, 11-16 and 18-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

	Claims 1, 10 and 17, when combined, recite “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: determine a relationship or pattern within the neurological data based on a linked set of neurological data, and generate a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern; and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to execute instructions stored in the memory and perform operations comprising: obtaining, from a plurality of data source devices, neurological data including a first set of neurological data and a second set of neurological data, combining or linking a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data ... [and] a method for from a plurality of data source devices and using a processor, neurological data including a first set of neurological data and a second set of neurological data ...,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1, 10 and 17, when combined, of the instant Application, recite elements which include “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: ... and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to execute instructions stored in the memory and perform operations comprising: ... from a plurality of data source devices, ... from a plurality of data source devices and using a processor, ....”  Each of these computer elements is recited at a high level of generality (e.g., generic data source devices, generic analytics system and platform, a generic client device, display, memory and processor configured to execute instructions stored in a memory), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1, 10 and 17, when combined, of the instant Application, including “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: ... and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to execute instructions stored in the memory and perform operations comprising: ... from a plurality of data source devices, ... from a plurality of data source devices and using a processor, ...,” serve as just a generic computer 

Accordingly, Claims 2-9, 11-16and 18-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claim 1, 10 and 17, when combined, recite “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: determine a relationship or pattern within the neurological data based on a linked set of neurological data, and generate a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern; and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to execute instructions stored in the memory and perform operations comprising: obtaining, from a plurality of data source devices, neurological data including a first set of neurological data and a second set of neurological data, combining or linking a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data ... [and] a method for identifying biomarkers, comprising: obtaining, from a plurality of data source devices and using a processor, neurological data including a first set of neurological data and a second set of neurological data ...,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc. 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.

	Claims 1, 10 and 17, when combined, of the instant Application recite elements which include “A repository and analytics system, comprising: a plurality of data source devices configured to provide neurological data; a repository and analytics platform coupled to the plurality of data source devices and configured to: ... and a client device configured to display the visualization; ... a repository and analytics platform, comprising: a memory; and one or more processors coupled to the memory and configured to 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites wherein the plurality of data source devices includes a first data source device that is configured to provide a first set of neurological data and a second data source device that is configured to provide a second set of neurological data, wherein the neurological data includes the first set of neurological data and the second set of neurological data.  The limitations of “... wherein the neurological data includes the first set of neurological data and the second set of neurological data” fall within the scope of an abstract idea as set out above.  Claim 2 further includes the additional elements of “... wherein the plurality of data source devices includes a first data source device that is configured to provide a first set of neurological data and a second data source device that is configured to provide a second set of neurological data ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 3 recites wherein the plurality of data source devices includes a third data source device that is configured to provide a third set of neurological data, wherein the first set of neurological data is collected from a first subject and the second set of neurological data is collected from a second subject.  The limitations of “... wherein the first set of neurological data is collected from a first subject and the second set of neurological data is collected from a second subject” fall within the scope of an abstract idea as set out above.  Claim 3 further includes the additional elements of “... wherein the plurality of data source devices includes a third data source device that is configured to provide a third set of neurological data ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 4 recites wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format, wherein the repository and analytics platform is configured to standardize or convert the first set of neurological data and the second set of neurological data into a standard format.  The limitations of “... wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format ... to standardize or convert the first set of neurological data and the second set of neurological data into a standard format” fall within the scope of an abstract idea as set out above.  Claim 4 further includes the additional elements of “... wherein the repository and analytics platform is configured ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Additionally, under the insignificant extra-solution activity analysis, the additional elements of “... wherein the repository and analytics platform is configured to standardize or convert the first set of neurological data and the second set of neurological data into a standard format” amount to mere data gathering (MPEP 2106.05(g)).

	Claim 5 recites wherein the repository and analytics platform is configured to: determine a shared attribute between a subset of the first set of neurological data and a subset of the second set of neurological data; and combine or link the subset of the first set of neurological data with the subset of the second set of neurological data to form the linked set of neurological data based on the shared attribute.  The limitations of “... determine a shared attribute between a subset of the first set of neurological data and a subset of the second set of neurological data; and combine or link the subset of the first set of neurological data with the subset of the second set of neurological data to form the linked set of neurological data based on the shared attribute” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional elements of “... wherein the repository and MPEP 2106.05(g)).

	Claim 6 recites wherein the plurality of data source devices includes at least one of an electroencephalogram scanner, a magnetic resonance imager, or a diffusion tensor imager.  Claim 6 further includes the additional elements of “... wherein the plurality of data source devices includes at least one of an electroencephalogram scanner, a magnetic resonance imager, or a diffusion tensor imager.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 7 recites wherein the neurological data includes multi-modal data including neuroimaging, electrophysiology, molecular sample data, serological sample data or tissue sample data.  The limitations of “... wherein the neurological data includes multi-modal data including neuroimaging, electrophysiology, molecular sample data, serological data or tissue sample data” fall within scope of an abstract idea as set out above.

	Claim 8 recites wherein the repository and analytics platform is further configured to identify a plurality of biomarkers indicating epileptogenesis.  Claim 8 further includes the additional elements of “... wherein the repository and analytics platform is further configured to identify a plurality of biomarkers indicating epileptogenesis.”  Under the practical application analysis, these additional MPEP 2106.05(g)).

	Claim 9 recites wherein the repository and analytics platform is further configured to: de-identify the neurological data including removing any personal identifiable information; assign a global unique identifier to the neurological data information; and validate a quality of the neurological data.  The limitations of “... de-identify the neurological data including removing any personal identifiable information; assign a global unique identifier to the neurological data information; and validate a quality of the neurological data” fall within the scope of an abstract idea as set out above.  Claim 9 further includes the additional elements of “... wherein the repository and analytics platform is further configured to: ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  Additionally, under the insignificant extra-solution activity analysis, the additional elements of “... wherein the repository and analytics platform is further configured to: ...” amount to mere data gathering (MPEP 2106.05(g)).

	Claim 11 recites wherein the operations further comprise: determining a shared attribute between the subset of the first set of neurological data and the subset of the second set of neurological data, wherein combining or linking the subset of the first set of neurological data and the subset of the second set of neurological data is based on the shared attribute.  The limitations of “... wherein the operations further comprise: determining a shared attribute between the subset of the first set of neurological data and the subset of the second set of neurological data, wherein combining or linking 

	Claim 12 recites wherein the operations further comprise: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data.  The limitations of “... wherein the operations further comprise: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data” fall within the scope of an abstract idea as set out above.

	Claim 13 recites wherein the plurality of data source devices includes at least one of an electroencephalogram scanner, a magnetic resonance imager, or a diffusion tensor imager.  Claim 13 further includes the additional elements of “... wherein the plurality of data source devices includes at least one of an electroencephalogram scanner, a magnetic resonance imager, or a diffusion tensor imager.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 14 recites wherein the neurological data includes multi-modal data including neuroimaging, electrophysiology, molecular sample data, serological sample data or tissue sample data.  The limitations of “... wherein the neurological data includes multi-modal data including neuroimaging, electrophysiology, molecular sample data, serological sample data or tissue sample data” fall within the scope of an abstract idea as set out above.



	Claim 16 recites wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format, wherein the operations further comprise: converting the first set of neurological data and the second set of neurological data into a standard format.  The limitations of “... wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format, wherein the operations further comprise: converting the first set of neurological data and the second set of neurological data into a standard format” fall within the scope of an abstract idea as set out above.

	Claim 18 recites further comprising: converting the first set of neurological data and the second set of neurological data into a standard format.  The limitations of “... further comprising: converting the first set of neurological data and the second set of neurological data into a standard format” fall within the scope of an abstract idea as set out above.

	Claim 19 recites further comprising: identifying a plurality of biomarkers indicating epileptogenesis, wherein the displaying the visualization is further based on the identified plurality of biomarkers.  The limitations of “... further comprising: identifying a plurality of biomarkers indicating epilpetogenesis, wherein the displaying the visualization is further based on the identified plurality of biomarkers” fall within the scope of an abstract idea as set out above.

	Claim 20 recites further comprising: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data.  The limitations of “... further comprising: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data.  The limitations of “... further comprising: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data” fall within the scope of an abstract idea as set out above.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1-3, 5-8, 10, 11 and 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0178832 A1 to Berry, et al. (hereinafter 'Berry'), and further in view of the publication entitled 'Mining Biomarkers Of Epilepsy From Large-Scale Intracranial Electroencephalography' by Ung (hereinafter 'Ung').


	Regarding Claim 1, Berry discloses a repository and analytics system (a data repository; ... The modeling apparatus 324 maintains a data repository 326 that indicates the belief of each channel’s status at a preceding epoch and maintains a data repository 218 ... , [0032]), comprising:

A plurality of data source devices configured to provide neurological data ( ...
each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal ... ; where each sensor can be considered as a separate data source device, [0005]; an event detector that determines a classification for each sensor channel; the modeling apparatus maintains a data repository that indicates the belief of each channel’s status, and maintains a data repository, [0032]) ... and a client device configured to display [a] visualization ( ... the system may provide for display on an electronic display device a 2D or 3D model of the brain showing the locations of monitored electrodes ... , [0039]);

A repository and analytics platform coupled to the plurality of data source devices and configured to ( ... each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal ... ; where each sensor can be considered as a separate data source device, [0005]; evaluating all EEG data segments for a patient across all the channels and epochs, [0031]; an event detector that determines a classification for each sensor channel; the modeling apparatus maintains a data repository that indicates the belief of each channel’s status, and maintains a data repository, [0032]; a data repository; ... The modeling apparatus 324 maintains a data repository 326 that indicates the belief of each channel’s status at a preceding epoch and maintains a data repository 218 ... , [0032]):

Determine a relationship or pattern within the neurological data based on a linked set of neurological data ( ... overall, there is noticeable correlation between the AUCs of different biomarkers ... , [0016]), and 

Generate a visualization that identifies biomarkers ... based on the relationship or pattern (FIGS. 10A-100 depicts plots that show how a Bayesian filter can provide improvements in AUC for different biomarkers, the AUCs obtained using different biomarkers showing significant correlation ... overall, there is a noticeable correlation between the AUCs of different biomarkers, [0016]); and 

A client device configured to display the visualization (FIG. 7; ... a computing device and a mobile computing device that can be used to implement the techniques described here, [0013], [0016]; ... the system may provide for display on an electronic display device a 2D or 3D model of the brain showing the locations of monitored electrodes ... , [0039]; [0041-0042]).


	However, Berry does not explicitly disclose generate a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern.


	Ung discloses a repository and analytics system ( ... the large archive of
continuous data analyzed for this project required rigorous, automated methods for detecting and
processing bursts of activity. In this study we leverage automated, machine learning approaches to
data reduction to study interictal bursts in data streams too long and complex to be marked manually
be human readers ... , Page 100, Second Para.; ... it will be important in future studies from this
unique data archive, to determine if localization of seizures and interictal epileptiform discharges
change similarly over the first 100 days ... , Page 178, First Para.), comprising: ...

... Generat[ing] a visualization that identifies biomarkers of epileptogenesis based on [a] relationship or pattern ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of
postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of
bursts into rhythmic and epileptiform. Further study of these patterns may address the significance of
signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after
clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section
6.3.3, First Para.).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the repository and analytics system, as previously disclosed by Ung, within the repository and analytics system for determining the location of a seizure-generating region of the brain of a mammal, as previously disclosed by Berry, since it was known in the Ung, Page 17, Second Para. to Page 18, First Para.).



	Regarding Claim 2, Berry and Ung, in combination, disclose the repository and analytics system of claim 1, and Berry further discloses wherein the plurality of data source devices includes a first data source device that is configured to provide a first set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source; FIG. 1, [0005], [0024]) and a second data source device that is configured to provide a second set of neurological data (a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]), wherein the neurological data includes the first set of neurological data and the second set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]).



	Regarding Claim 3, Berry and Ung, in combination, disclose the repository and analytics system of claim 2, and Berry further discloses wherein the plurality of data source devices includes a third data source device that is configured to provide a third set of neurological data (a third EEG sensor located at a third location of the brain can be considered as a third data source; FIG. 1, [0005], [0024]), wherein the first set of neurological data is collected from a first subject and the second set of neurological data is collected from a second subject (where FIG. 12A of the Berry reference discloses at least three subjects from which neurological data is collected, including specific subjects MSEL_00001, MSEL_00017 and MSEL_00036, for example, FIG. 12A).



	Regarding Claim 5, Berry and Ung, in combination, disclose the repository and analytics system of claim 2, and Berry further discloses wherein the repository and analytics platform is configured to (a data repository; ... The modeling apparatus 324 maintains a data repository 326 that indicates the belief of each channel’s status at a preceding epoch and maintains a data repository 218 ... , [0032]):

Determine a shared attribute between a subset of the first set of neurological data and a subset of the second set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]); and

Combine or link the subset of the first set of neurological data with the subset of the second set of neurological data to form the linked set of neurological data based on the shared attribute (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]; where synthesizing subsets of neurological data from the plurality of sensors constitutes combining or linking the subset of the different sets of neurological data; ... a diagram of the brain and the detection region (e.g., a 2D or 3D diagram) may be generated and displayed to the user or included in a report from the module 320, [0033]).



	Regarding Claim 6, Berry and Ung, in combination, disclose the repository and analytics system of claim 1, and Berry further discloses wherein the plurality of data source devices includes at least one of an electroencephalogram scanner (EEG sensor/brain scanning, [0005]; a scanner input device, [0045]), a magnetic resonance imager ([0067]), or a diffusion tensor imager.



	Regarding Claim 7, Berry and Ung, in combination, disclose the repository and analytics system of claim 1, and Berry further discloses wherein the neurological data includes multi-modal data including HFO is an electrophysiologically detectable oscillation, [0030]), molecular sample data, serological sample data or tissue sample data.



	Regarding Claim 8, Berry and Ung, in combination, disclose the repository and analytics system of claim 1, but Berry does not explicitly disclose wherein the repository and analytics platform is further configured to identify a plurality of biomarkers indicating epileptogenesis.


Ung discloses wherein the repository and analytics platform is further configured to ( ... a secondary goal of this study is to focus on the challenges presented by new devices that continuously monitor and process human data over long periods – “big neural data;” the large archive of continuous data analyzed for this project required rigorous, automated methods for detecting and processing bursts of activity. In this study we leverage automated, machine learning approaches to data reduction to study interictal bursts in data streams too long and complex to be marked manually be human readers ... , Page 100, Second Para.; ... it will be important in future studies from this unique data archive, to determine if localization of seizures and interictal epileptiform discharges change similarly over the first 100 days ... , Page 178, First Para.) identify a plurality of biomarkers indicating epileptogenesis (biomarkers indicating epileptogenesis, Abstract, First Para. to Second Para.; Page 24, First Para.).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date
Ung, Page 17, Second Para. to Page 18, First Para.), which can be readily detected and determined through the collection and analysis of biomarkers of epileptogenesis (Ung, biomarkers indicating epileptogenesis, Abstract, First Para. to Second Para.; Page 24, First Para.).



Regarding Claim 10, Berry discloses a repository and analytics platform (a data repository; ... The modeling apparatus 324 maintains a data repository 326 that indicates the belief of each channel’s status at a preceding epoch and maintains a data repository 218 ... , [0032], [0090]), comprising:

A memory ([0042]); and

One or more processors coupled to the memory and configured to execute instructions stored in the memory and perform operations comprising: ([0042])

Obtaining, from a plurality of data source devices, neurological data including a first set of neurological data and a second set of neurological data ( ... each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal ... ; where each sensor can be considered as a separate data source device, [0005]; an event detector that determines a classification for each sensor channel; the modeling apparatus maintains a data repository that indicates the belief of each channel’s status, and maintains a data repository, [0032]),

Combining or linking a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]; where synthesizing subsets of neurological data from the plurality of sensors constitutes combining or linking the subset of the different sets of neurological data; ... a diagram of the brain and the detection region (e.g., a 2D or 3D diagram) may be generated and displayed to the user or included in a report from the module 320, [0033]),

Determining a relationship or pattern within the neurological data based on the linked set of neurological data ( ... overall, there is noticeable correlation between the AUCs of different biomarkers ... , [0016]), and 

FIG. 7; ... a computing device and a mobile computing device that can be used to implement the techniques described here, [0013], [0016]; ... the system may provide for display on an electronic display device a 2D or 3D model of the brain showing the locations of monitored electrodes ... , [0039]; [0041-0042]).


	However, Berry does not explicitly disclose ... a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern.


	Ung discloses a repository and analytics system ( ... the large archive of continuous data analyzed for this project required rigorous, automated methods for detecting and processing bursts of activity. In this study we leverage automated, machine learning approaches to data reduction to study interictal bursts in data streams too long and complex to be marked manually be human readers ... , Page 100, Second Para.; ... it will be important in future studies from this unique data archive, to determine if localization of seizures and interictal epileptiform discharges change similarly over the first 100 days ... , Page 178, First Para.), comprising: ...

... a visualization that identifies biomarkers of epileptogenesis based on [a] relationship or pattern ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of
postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of
bursts into rhythmic and epileptiform. Further study of these patterns may address the significance of
signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after
clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section
6.3.3, First Para.).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily incorporated the repository and analytics platform, as previously disclosed by Ung, within the repository and analytics platform for determining the location of a seizure-generating region of the brain of a mammal, as previously disclosed by Berry, in combination, since it was known in the art that data patterns, relationships or ‘spikes’ are a sign of abnormal axonal sprouting that leads to epilepsy during the process of epileptogenesis (Ung, Page 17, Second Para. to Page 18, First Para.), which can be readily detected and determined through the collection and analysis of biomarkers of epileptogenesis (Ung, biomarkers indicating epileptogenesis, Abstract, First Para. to Second Para.; Page 24, First Para.).



	Regarding Claim 11, Berry and Ung, in combination, disclose the repository and analytics platform of claim 10, and Berry discloses wherein the operations further comprise:

Determining a shared attribute between the subset of the first set of neurological data and the subset of the second set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]), wherein combining or linking the subset of the first set of neurological data and the subset of the second set of neurological data is based on the shared attribute (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]; where synthesizing subsets of neurological data from the plurality of sensors constitutes combining or linking the subset of the different sets of neurological data; ... a diagram of the brain and the detection region (e.g., a 2D or 3D diagram) may be generated and displayed to the user or included in a report from the module 320, [0033]).



Regarding Claim 13, Berry and Ung, in combination, disclose the repository and analytics system of claim 10, and Berry further discloses wherein the plurality of data source devices includes at least one of an electroencephalogram scanner (EEG sensor/brain scanning, [0005]; a scanner input device, [0045]), a magnetic resonance imager ([0067]), or a diffusion tensor imager.


Regarding Claim 15, Berry and Ung, in combination, disclose the repository and analytics platform of claim 10, but Berry does not explicitly disclose wherein the operations further comprise: identifying a plurality of biomarkers indicating epileptogenesis, wherein the displaying the visualization is based on the identified plurality of biomarkers.


Ung discloses wherein the operations further comprise:

Identifying a plurality of biomarkers indicating epileptogenesis ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of bursts into rhythmic and epileptiform.  Further study of these patterns may address the significance of signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section 6.3.3, First Para.), wherein the displaying the visualization is based on the identified plurality of biomarkers (where a client device for displaying graphical images is necessarily a component for viewing, visualizing and displaying the processed data within the Matlab computer program; ... the data were converted to the Multiscale Electrophysiology Format (MEF), port to ieeg.org, and accessed in Matlab using the IEEG-Portal toolbox for data analysis, Page 157, Section 8.3.2, First Para.).



of the claimed invention, to have readily incorporated the repository and analytics platform, as previously disclosed by Ung, within the repository and analytics platform for determining the location of a seizure-generating region of the brain of a mammal, as previously disclosed by Berry, since it was known in the art that data patterns, relationships or ‘spikes’ are a sign of abnormal axonal sprouting that leads to epilepsy during the process of epileptogenesis (Ung, Page 17, Second Para. to Page 18, First Para.).



Regarding Claim 17, Berry discloses a method for identifying biomarkers (Abstract; FIGS. 10A-100 depicts plots that show how a Bayesian filter can provide improvements in AUC for different biomarkers, the AUCs obtained using different biomarkers showing significant correlation ... overall, there is a noticeable correlation between the AUCs of different biomarkers, [0016]), comprising:

Obtaining, from a plurality of data source devices and using a processor, neurological data ( ...
each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal ... ; where each sensor can be considered as a separate data source device, [0005]; an event detector that determines a classification for each sensor channel; the modeling apparatus maintains a data repository that indicates the belief of each channel’s status, and maintains a data repository, [0032]; a processor. [0042]) including a first set of neurological data and a second set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]);

Combining or linking, using the processor, a subset of the first set of neurological data with a subset of the second set of neurological data to form a linked set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]; where correlating mapped data, including physical locations and/or boundaries of a seizure-generating region of the brain constitutes determining a shared attribute between a subset of data; ... the boundary mapper 308 identifies data indicating the spatial location of each EEG electrode in the brain, and obtains final classifications for each sensor channel from the modeling apparatus 324.  The mapper 308 then correlates these data to determine the physical locations and/or boundaries of a seizure-generating region of the brain ... , [0033]; where synthesizing subsets of neurological data from the plurality of sensors constitutes combining or linking the subset of the different sets of neurological data; ... a diagram of the brain and the detection region (e.g., a 2D or 3D diagram) may be generated and displayed to the user or included in a report from the module 320, [0033]; a processor, [0042]);

Determining, using the processor, a relationship or pattern within the neurological data based on the linked set of neurological data ( ... overall, there is noticeable correlation between the AUCs of different biomarkers ... , [0016]); and 

Displaying, on a client device and using the processor, a visualization that identifies biomarkers ... based on the relationship or pattern ( ... overall, there is noticeable correlation between the AUCs of different biomarkers ... , [0016]; ... the system may provide for display on an electronic display device a 2D or 3D model of the brain showing the locations of monitored electrodes ... , [0039]).


	However, Berry does not explicitly disclose a visualization that identifies biomarkers of epileptogenesis based on the relationship or pattern.


	Ung discloses a method for identifying biomarkers ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of bursts into rhythmic and epileptiform.  Further study of these patterns may address the significance of signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section 6.3.3, First Para.), comprising:

... A visualization that identifies biomarkers of epileptogenesis based on [a] relationship or pattern ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of
postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of
bursts into rhythmic and epileptiform. Further study of these patterns may address the significance of
signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after
clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section
6.3.3, First Para.).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily applied the method for identifying biomarkers, as previously disclosed by Ung, within the method for determining the location of a seizure-generating region of the brain of a mammal, as previously disclosed by Berry, since it was known in the art that data patterns, relationships or ‘spikes’ are a sign of abnormal axonal sprouting that leads to epilepsy during the process of epileptogenesis (Ung, Page 17, Second Para. to Page 18, First Para.).



	Regarding Claim 19, Berry and Ung, in combination, disclose the method of claim 17, but Berry does not explicitly disclose further comprising: identifying a plurality of biomarkers indicating epileptogenesis, wherein the displaying the visualization is further based on the identified plurality of biomarkers.

Ung discloses further comprising: identifying a plurality of biomarkers indicating epileptogenesis ( ... here, we use a two-stage machine learning detection algorithm and analyze the utility of postulated epileptiform spikes and bursts as potential electrographic biomarkers of epileptogenesis in a rat model of TBI, Page 80, Chapter 4, Section 4.1 Abstract, First Para.; ... we see here a separation of bursts into rhythmic and epileptiform.  Further study of these patterns may address the significance of signal complexity in the context of epileptogenesis, Page 94, Section 4.4.2, Second Para.; ... after clustering, random patterns from each cluster were visualized for confirmation, Page 124, Section 6.3.3, First Para.), wherein the displaying the visualization is based on the identified plurality of where a client device for displaying graphical images is necessarily a component for viewing, visualizing and displaying the processed data within the Matlab computer program; ... the data were converted to the Multiscale Electrophysiology Format (MEF), port to ieeg.org, and accessed in Matlab using the IEEG-Portal toolbox for data analysis, Page 157, Section 8.3.2, First Para.).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to have readily applied the method for identifying biomarkers of epileptogenesis, as previously disclosed by Ung, within the method for determining the location of a seizure-generating region of the brain of a mammal, as previously disclosed by Berry, in combination, since it was known in the art that data patterns, relationships or ‘spikes’ are a sign of abnormal axonal sprouting that leads to epilepsy during the process of epileptogenesis (Ung, Page 17, Second Para. to Page 18, First Para.).




Claims 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berry and Ung as applied to claim 10 above, and further in view of US 11,042,908 B2 to Bain (hereinafter 'Bain').

	Regarding Claim 4, Berry and Ung, in combination, disclose the repository and analytics system of claim 2, but neither Berry nor Ung explicitly discloses wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format, wherein the repository and 


Bain discloses a system for health risk evaluation (Abstract), wherein [a] first set of ... data is in a first format (first data in a first non-standardized format from a user server, Claim 1) and [a] second set of ... data is in a second format (a second data in a second non-standardized format from an activity tracking service associated with the user, Claim 1), wherein ... [an] analytics platform is configured to (a system for analyzing health and medical data, Abstract) standardize or convert the first set of ... data and the second set of ... data into a standard format (converting, by the computer based system using the middleware server, the first data and the second data into a standardized format, wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format, Claim 1).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for health risk evaluation comprising converting a first set of data in a first format and a second set of data in a second format into a standardized format, as previously disclosed by Bain, within the repository and analytics system, as previously disclosed by Berry and Ung, in combination, for implementing a repository and analytics system for analyzing health risk evaluation data of patients, including patients who may be at risk of developing epileptogenesis, in order to process and analyze disparate data obtained from different data source collection devices in a single, standardized data format.



Regarding Claim 16, Berry and Ung, in combination, disclose the repository and analytics platform of claim 10, but neither Berry nor Ung explicitly discloses wherein the first set of neurological data is in a first format and the second set of neurological data is in a second format, wherein the operations further comprise: converting the first set of neurological data and the second set of neurological data into a standard format.


Bain discloses a platform for health risk evaluation (Abstract; Col. 4, lines 31-35), wherein [a] first set of ... data is in a first format (first data in a first non-standardized format from a user server, Claim 1) and [a] second set of ... data is in a second format (a second data in a second non-standardized format from an activity tracking service associated with the user, Claim 1), wherein the operations further comprise: converting the first set of ... data and the second set of ... data into a standard format (converting, by the computer based system using the middleware server, the first data and the second data into a standardized format, wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format, Claim 1).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the platform for health risk evaluation comprising converting a first set of data in a first format and a second set of data in a second format into a standardized format, as previously disclosed by Bain, within the repository and analytics platform, as previously disclosed by Berry and Ung, in combination, for implementing a repository and analytics 



Regarding Claim 18, Berry and Ung, in combination, disclose the method of claim 17 and Berry discloses further comprising:

... the first set of neurological data and the second set of neurological data (a first EEG sensor located at a first location of the brain can be considered as a first data source, and a second EEG sensor located at a second location of the brain can be considered as a second data source; FIG. 1, [0005], [0024]).


However, neither Berry nor Ung explicitly discloses further comprising: converting the first set of neurological data and the second set of neurological data into a standard format.


Bain discloses a method for health risk evaluation (Abstract; Col. 4, lines 31-35), further comprising: converting [a] first set of ... data and [a] second set of ... data into a standard format (converting, by the computer based system using the middleware server, the first data and the second data into a standardized format, wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format, Claim 1).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for health risk evaluation comprising converting a first set of data and a second set of data into a standard format, as previously disclosed by Bain, within the method for identifying a plurality of biomarkers, as previously disclosed by Berry and Ung, in combination, for implementing a method for analyzing health risk evaluation data of patients, including patients who may be at risk of developing epileptogenesis, in order to process and analyze disparate data obtained from different data source collection devices in a single, standardized data format.



Claims 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry and Ung as applied to claims 1, 10 and 17 above, and further in view of US 2011/0153351 A1 to Vesper, et al. (hereinafter 'Vesper').

Regarding Claim 9, Berry and Ung, in combination, disclose the repository and analytics system of claim 1, and Berry further discloses wherein the repository and analytics platform is further configured to: (a data repository; ... The modeling apparatus 324 maintains a data repository 326 that indicates the belief of each channel’s status at a preceding epoch and maintains a data repository 218 ... , [0032]).





Vesper discloses a system for acquiring, hosting and distributing medical data, including medical images for healthcare professionals (Abstract), wherein [a] ... platform is further configured to: (a system and application/platform, Abstract)

De-identify ... neurological data including removing any personal identifiable information (removing/splitting personal information from medical imaging records/data, [0017]; header manager 150 administers the access and storage of the header or PHI information in the database.  The header, PHI or personal information is encrypted in the database to prevent any unauthorized database access from viewing the data ... , [0125]; EEG medical data, [0248]);

Assign a global unique identifier to the neurological data information ( ... a universally unique identifier (UUID) can be an identifier standard to provide distributed reference numbers.  Typically, the UUID is a 128-bit number.  Global unique identifiers (GUID) can also be used, [0232]; EEG medical data, [0248]); and

Validate a quality of the neurological data (the Nodes are responsible for all file transfers across the system and are controlled by the Node Manager 35 in the Central Server 14.  Each record transfer is initiated by the Node Manager 35 and is validated once complete.  This ensures that studies are only transferred to validated nodes and provides accurate detail for purposes of auditing and billing ... , [0115]; EEG medical data, [0248]; implementing layers within a node communication quality of service (QOS), for ensuring node communication quality of data transfer, [0365]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for acquiring, hosting and distributing medical data, including medical images for healthcare professionals, further comprising de-identifying neurological data including removing any personal identifiable information, as previously disclosed by Vesper, within the repository and analytics platform, as previously disclosed by Berry and Ung, in combination, in order to ensure that the medical data being processed and transferred remains anonymous, such that it is not associated with any individual patient, and, accordingly, does not contain any attached unique patient identifying information (Vesper, [0073]).




Regarding Claim 12, Berry and Ung, in combination, disclose the repository and analytics platform of claim 10, but neither Berry nor Ung explicitly discloses wherein the operations further comprise: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data.


Abstract), wherein the operations further comprise:

De-identifying ... neurological data including removing any personal identifiable information (removing/splitting personal information from medical imaging records/data, [0017]; header manager 150 administers the access and storage of the header or PHI information in the database.  The header, PHI or personal information is encrypted in the database to prevent any unauthorized database access from viewing the data ... , [0125]; EEG medical data, [0248]);

Assigning a global unique identifier to the neurological data information ( ... a universally unique identifier (UUID) can be an identifier standard to provide distributed reference numbers.  Typically, the UUID is a 128-bit number.  Global unique identifiers (GUID) can also be used, [0232]; EEG medical data, [0248]); and

Validating a quality of the neurological data (the Nodes are responsible for all file transfers across the system and are controlled by the Node Manager 35 in the Central Server 14.  Each record transfer is initiated by the Node Manager 35 and is validated once complete.  This ensures that studies are only transferred to validated nodes and provides accurate detail for purposes of auditing and billing ... , [0115]; EEG medical data, [0248]; implementing layers within a node communication quality of service (QOS), for ensuring node communication quality of data transfer, [0365]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for acquiring, hosting and distributing Vesper, [0073]).



Regarding Claim 20, Berry and Ung, in combination, disclose the method of claim 17, but, neither Berry nor Ung explicitly discloses further comprising: de-identifying the neurological data including removing any personal identifiable information; assigning a global unique identifier to the neurological data information; and validating a quality of the neurological data.


Vesper discloses a method for acquiring, hosting and distributing medical data, including medical images for healthcare professionals (Abstract), further comprising:

De-identifying ... neurological data including removing any personal identifiable information (removing/splitting personal information from medical imaging records/data, [0017]; header manager 150 administers the access and storage of the header or PHI information in the database.  The header, PHI or personal information is encrypted in the database to prevent any unauthorized database access from viewing the data ... , [0125]; EEG medical data, [0248]);

 ... a universally unique identifier (UUID) can be an identifier standard to provide distributed reference numbers.  Typically, the UUID is a 128-bit number.  Global unique identifiers (GUID) can also be used, [0232]; EEG medical data, [0248]); and

Validating a quality of the neurological data (the Nodes are responsible for all file transfers across the system and are controlled by the Node Manager 35 in the Central Server 14.  Each record transfer is initiated by the Node Manager 35 and is validated once complete.  This ensures that studies are only transferred to validated nodes and provides accurate detail for purposes of auditing and billing ... , [0115]; EEG medical data, [0248]; implementing layers within a node communication quality of service (QOS), for ensuring node communication quality of data transfer, [0365]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for acquiring, hosting and distributing medical data, including medical images for healthcare professionals, further comprising de-identifying neurological data including removing any personal identifiable information, as previously disclosed by Vesper, within the method for identifying biomarkers of epileptogenesis, as previously disclosed by Berry and Ung, in combination, in order to ensure that the medical data being processed and transferred remains anonymous, such that it is not associated with any individual patient, and, accordingly, does not contain any attached unique patient identifying information (Vesper, [0073]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2011/0130797 A1 to Talathi, et al. (hereinafter ‘Talathi’) is directed toward a method and system for detecting epileptogenesis; US 8,795,173 B2 to Poh, et al. (hereinafter ‘Poh’) is directed toward methods and an apparatus comprising sensor measurements taken before, during and after an epileptiform seizure of a human; US 2017/0315136 A9 to Wang, et al. (hereinafter ‘Wang’) to is directed toward a biomarker assay of a neurological condition; WO 2017/136285 A1 to Lee, et al. (hereinafter ‘Lee’) is directed toward methods and systems for analyzing brain functional activity data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.C.W./Examiner, Art Unit 3626        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626